               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

AMERICAN CONTRACTORS
INDEMNITY COMPANY,
                                                         8:19-CV-0007
                   Plaintiff,

vs.                                                         ORDER

SUPERIOR HEATING & COOLING,
LLC, a Nebraska limited liability
company, et al.,

                   Defendants.


      This matter is before the Court on the plaintiff's motion for default
judgment (filing 27), which seeks default judgment as to 2 of the 3 named
defendants in this action pursuant to Fed. R. Civ. P. 55(b)(2), and asks the
Court to certify that judgment as final pursuant to Fed. R. Civ. P. 54(b). But,
to begin with, Rule 54(b) is not appropriately applied here.


      Rule 54(b) permits the district court to direct the entry of a final
      judgment as to one or more but fewer than all of the claims or
      parties only upon an express determination that there is no just
      reason for delay. A district court must first determine that it is
      dealing with a final judgment in the sense that it is an ultimate
      disposition of an individual claim. Then: In determining that there
      is no just reason for delay, the district court must consider both the
      equities of the situation and judicial administrative interests,
      particularly the interest in preventing piecemeal appeals.


Outdoor Cent., Inc. v. GreatLodge.com, Inc., 643 F.3d 1115, 1118 (8th Cir.
2011). In other words, the purpose of Rule 54(b) is to permit the Court to control
appealability. See Sears, Roebuck & Co. v. Mackey, 351 U.S. 434-36 (1956).
Because "[t]he sole purpose of a Rule 54(b) order is to provide an opportunity
to appeal claims affecting some but not all of the parties or some but not all of
the issues," Orion Fin. of S.D. v. Am. Foods Grp., 201 F.3d 1047, 1049 (8th Cir.
2000), it is not at all clear that Rule 54(b) is even appropriately considered
where there is no indication an interlocutory appeal is contemplated.
      Nor would certification be warranted even if Rule 54(b) was in play. The
Eighth Circuit disfavors Rule 54(b) certification where the adjudicated and
pending claims are closely related and stem from essentially the same factual
allegations. Outdoor Cent., Inc., 643 F.3d at 1119. Where each claim requires
familiarity with the same nucleus of facts and involves analysis of similar legal
issues, the claims should be finally resolved together. See id.
      And, a default judgment against one defendant does not preclude a
codefendant from contesting the plaintiff's claim. Pfanenstiel Architects, Inc. v.
Chouteau Petroleum Co., 978 F.2d 430, 432 (8th Cir. 1992). So,


      [w]hen there are multiple defendants who may be jointly and
      severally liable for damages alleged by plaintiff, and some but less
      than all of those defendants default, the better practice is for the
      district court to stay its determination of damages against the
      defaulters until plaintiff's claim against the nondefaulters is
      resolved. This is not because the nondefaulters would be bound by
      the damage determination against the defaulters, but to avoid the
      problems of dealing with inconsistent damage determinations
      against jointly and severally liable defendants.


Id. at 433.


                                      -2-
      Here, the plaintiff's complaint seeks to hold all 3 defendants jointly and
severally liable for a single claim of breach of contract. Filing 1 at 7. The
plaintiff cannot demonstrate that there is no just reason for delay when no
appeal is contemplated, nor is certification of a final judgment warranted when
the defendants against whom final judgment is sought face a claim that
remains pending as to another defendant—nor, finally, is a default judgment
appropriate while a claim remains unresolved against a defendant from whom
joint and several damages are sought. See Pfanenstiel, 978 F.2d at 433.
      The complicating factor is that, so far, the plaintiff has been unable to
serve process on the nondefaulted defendant. That's unfortunate for the
plaintiff—but, so long as the plaintiff continues to pursue its claim against the
nondefaulted defendant, a default judgment against the defendants who have
been served will not be entered, nor will any final judgment be entered.
      The plaintiff recently received an extension of time—until September 16,
2019—to serve the nondefaulted defendant. Perhaps then there will be more
clarity about the status of the plaintiff's claim against her. But regardless, the
plaintiff's motion will be denied without prejudice to reassertion once the
plaintiff's claim against her is resolved, or at least resolvable on motion.


      IT IS ORDERED that the plaintiff's motion for default judgment
      (filing 27) is denied without prejudice.


      Dated this 1st day of August, 2019.


                                             BY THE COURT:


                                             John M. Gerrard
                                             Chief United States District Judge



                                       -3-
